258 S.W.3d 125 (2008)
STATE of Missouri, Respondent,
v.
Kenderal Elrodney ROGERS, Appellant.
No. WD 67502.
Missouri Court of Appeals, Western District.
July 29, 2008.
Laura G. Martin, Appellate Defender Office, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, MO, Shaun Mackelprang and Joshua Corman, Office of Attorney General, Jefferson City, MO, for respondent.
Before RONALD R. HOLLIGER, Presiding Judge, HAROLD L. LOWENSTEIN, Judge, and THOMAS H. NEWTON, Judge.

Order
PER CURIAM.
A Buchanan County jury convicted Kenderal Rogers ("Rogers") of kidnapping, burglary, and two counts each of first-degree murder and armed criminal action in connection with the deaths of Dawn Thornton and Danny Watson, Jr. Rogers appeals those convictions to this court. Having reviewed the points and record on appeal, we find no reversible error. As a full published opinion would serve no jurisprudential purpose, the parties have been provided a memorandum explaining the reasoning of the court and the judgment of conviction is affirmed pursuant to Rule 30.25(b).